Citation Nr: 1220341	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-28 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include a heart disorder due to VA medical treatment for subacute bacterial endocarditis Streptococcus sanguis, from May 1997 to June 1997.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The  issues of increased ratings for a low back disability and hypertension and the issue of an initial increased rating for coronary artery disease were raised by the record in August 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from May 1945 to December 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in July 2009, and a substantive appeal was timely received in July 2009.  

In April 2012, the Veteran withdrew his request for a Board hearing.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a heart disorder due to VA medical treatment from May 1997 to June 1997 for subacute bacterial endocarditis Streptococcus sanguis.  In February 2009 the Veteran asserted that he went to VA on several occasions for a fever, the doctor never did any tests and eventually a different doctor conducted laboratory tests and admitted the Veteran for hospitalization.  In July 2009, the Veteran specifically contended that his mitral valve regurgitation is due to VA's treatment for his blood infection in 1997.  The rating decision in December 2008 granted service connection for coronary artery secondary to the service-connected hypertension.  Service connection for hypertension has been in effect since January 1970.  

VA treatment records on May 27, 1997 show the Veteran complained of having a temperature of 100 to 102 degrees daily.  A chest x-ray on May 28, 1997 shows atherosclerotic changes of the aorta.  

VA records show that from May 29, 1997 to June 3, 1997, the Veteran was hospitalized at the Hampton VA Medical Center.  The Discharge Summary shows the Veteran was complaining of daily low-grade fevers two times per week.  He was admitted with a probable subacute bacterial endocarditis and treated intravenously with Penicillin-G 24 million units daily.  A loading dose of Gentamicin (160 mg) was also given intravenously, and then a maintenance of 80 mg intravenously.  He also continued all of his home medications.  Upon admission the Veteran had a temperature of 102 and did not report any other complaints.  The white cell count was within normal limits.  The Discharge Summary cites to an echocardiogram on May 13, 1997 which shows a normal aortic root, aortic valve was thickened but opened normally.  The right and left ventricular sizes were normal.  There was normal ventricular motion and no mitral valve prolapse.  There were left ventricular diastolic dysfunction and mild mitral regurgitation.  The following day Gentamicin was stopped and Penicillin was only used until cultures could be clarified with sensitivities.  Four million units of Penicillin continued to be administered intravenously.  By the fifth day of hospitalization the Veteran's temperature had defervesced.  Repeated blood cultures shows showed Staphylococcus sanguis, sensitive to Penicillin.  On June 3, 1997, the Veteran's white cell count was within normal limits.  It was felt the Veteran was stable for discharge and home intravenous antibiotics were arranged, to include receiving Penicillin G6 million units every 6 hours for a total of four weeks of therapy.  The Veteran was to follow up with his doctor every Monday, Wednesday, and Friday during his home intravenous antibiotic treatment to check for congestive heart failure.  The discharge diagnoses included subacute bacterial endocarditis Streptococcus sanguis, thickened aortic valve and mitral regurgitation, both of uncertain etiology and perhaps related to hypertension since 1969.  

VA medical records on June 9, 1997 show the Veteran was doing well and on June 16, 1997 indicate that there were no symptoms of heart disease.  

The claims folder includes private and VA medical records from 1997 to 2009 which show treatment for heart problems.  Shortly following VA's treatment for bacterial endocarditis Streptococcus sanguis from May to June 1997, private medical records in July 1997 show mitral regurgitation, aortic regurgitation, and left ventricular hypertrophy - hypertensive cardiovascular disease.  Subsequent records continue to document these diagnoses and in August 2001 the records also show myocardial ischemia and atherosclerotic coronary artery disease.  In August 2001, the private medical records indicate that VA in May 1997 successfully treated the Veteran with antibiotic therapy for subacute bacterial endocarditis due to a streptococcus sanguis infection; however, as a result he has severe mitral regurgitation.  On VA examination in August 2008, the examiner indicated that an electrocardiogram shows sinus bradycardia and a chest x-ray shows borderline cardiac enlargement.  The diagnosis was hypertensive vascular disease and essential arterial hypertension.  The examiner noted that there was no finding of hypertensive heart disease.  Under the duty to assist a VA examination is necessary to determine whether the Veteran currently has a heart condition which is due to VA medical treatment from May 1997 to June 1997 for subacute bacterial endocarditis.  Additionally as under 38 C.F.R. § 17.32(d), a signed informed consent is required for all diagnostic and therapeutic treatments or procedures, to include injections of any substance into a joint space or body cavity, a copy of the Veteran's signed consent form for treatment which included administering Penicillin intravenously needs to be associated with the claims folder.   

In September 2011, the Veteran submitted written authorizations for VA to obtain private treatment records from August 2010 to the present for heart disease and hypertension from Dr. M.C. and Dr. L.B.  As the records may be pertinent to the Veteran's claim an attempt needs to be made to associate them with the claims folder.  As it has been more than 180 days since the Veteran signed the authorizations, they have expired and the Veteran should be requested to submit new written authorizations 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ask the Veteran to submit written authorization for VA to obtain his private medical records for heart disease and hypertension from August 2010 to the present from Dr. M.C. and Dr. L.B. as well as for any other pertinent outstanding treatment records.  Any relevant VA treatment records from 2009 to the present should be added to the claims folder.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Associate with the record the signed consent form for treatment of the subacute bacterial endocarditis Streptococcus sanguis from May 1997 to June 1997 performed at the VA Medical Center in Hampton, Virginia.  If the consent form does not exist or further attempts to obtain the form would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Afterwards, the Veteran should be scheduled for a VA examination by a medical doctor with appropriate expertise to determine whether he has an additional disability to include a heart disorder due to VA medical treatment for subacute bacterial endocarditis Streptococcus sanguis from May 1997 to June 1997.  

The claims file along with a copy of this remand must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

After examining the Veteran and reviewing the record the examiner is asked to address the following:

Does the Veteran have an additional disability, to include mitral regurgitation or other heart conditions resulting from VA medical treatment from May 1997 to June 1997 for subacute bacterial endocarditis Streptococcus, and, if so, whether the additional disability was:

(1). Caused by carelessness, negligence, lack of proper skill, or similar instance of fault on part of VA in furnishing the treatment from May 1997 to June 1997.  In other words, did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider? The examiner is asked to comment on the Veteran's contention that VA was slow in providing treatment for bacterial endocarditis by not promptly diagnosing him with bacterial endocarditis Streptococcus sanguis when he first complained of having an on-going fever.

(2). If VA exercised the degree of care that would be expected of a reasonable health-care provider in treating the Veteran from May 1997 to June 1997, was the additional disability due to an event not reasonably foreseeable?  

An event is not reasonably foreseeable, when a reasonable health-care provider would not have considered the results to be an ordinary risk of the treatment provided.  In determining foreseeability, was the event the type of risk that a reasonable health-care provider would have disclosed in connection with obtaining informed consent.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case prepared by a Decision Review Officer and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


